DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 09-08-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 2, 6, 8, 9, 11-13, 15, 16, and 20  has/have been amended, claim(s) 3, 7, 10, 14, and 17 has/have been cancelled, and claim(s) 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koudele, US 20180341553 A1.

As to claim 1, Koudele discloses a system (see Koudele Fig 1) comprising: 
a memory device (see Koudele Fig 1 Ref 104); and a processing device (see Koudele Fig 1 Ref 106), operatively coupled to the memory device, to perform operations (see Koudele Figs 3A-3C) comprising: 
determining a value of a data state metric of a memory page (see Koudele Para [0042]), wherein 
the voltage distribution metric value reflects one or more of a voltage distribution margin, a voltage distribution floor, or a voltage distribution center (see Koudele Para [0049]); 
responsive to the data state metric value satisfying a first threshold criterion (see Koudele Para [0141]), determining a value of a voltage distribution metric (see Koudele Fig 4A) associated with the page; and responsive to the voltage distribution metric value satisfying a second threshold criterion (see Koudele Para [0141]), performing a media management operation (see Koudele Fig 4C) with respect to a block associated with the page (see Koudele Fig 1 Ref 126), wherein 
the media management operation comprises writing data stored at the block to a new block (see Koudele Para [0044] and [0130]).

As to claim 2, Koudele discloses the system of claim 1, wherein 
the data state metric value reflects a raw bit error rate (RBER) or a bit error count (BER) (see Koudele Para [0042]).

As to claim 4, Koudele discloses the system of claim 1, wherein 
the voltage distribution metric value is determined using a vectorized read level calibration (vRLC) procedure (see Koudele Fig 3 Ref 322 and Para [0069]; Vectors are used to determine magnitude.).

As to claim 6, Koudele discloses the system of claim 1, wherein 
the operations further comprise:
responsive to the data state metric value failing to satisfy the first threshold criterion or the voltage distribution metric value failing satisfying the second threshold criterion (see Koudele Para [0164]), determining a new value of the data state metric of another memory page associated with a block (see Koudele Fig 7 Ref 724 and Para [0164]).

As to claim 8, Koudele discloses a method, comprising: 
determining a value of a data state metric of a memory page (see Koudele Para [0042]); responsive to the data state metric satisfying a first threshold criterion (see Koudele Para [0141]), determining a value of a voltage distribution metric associated with the page (see Koudele Fig 4A), wherein 
the voltage distribution metric value reflects one or more of a voltage distribution margin, a voltage distribution floor, or a voltage distribution center (see Koudele Para [0049]); and
responsive to the voltage distribution metric value satisfying a second threshold criterion (see Koudele Para [0141]), performing a media management operation (see Koudele Fig 4C) with respect to a block associated with the page (see Koudele Fig 1 Ref 126), wherein 
the media management operation comprises writing data stored at the block to a new block (see Koudele Para [0044] and [0130]). 

As to claim 9, Koudele discloses the method of claim 8.
Claim 9 recites substantially the same limitations as claim 2. 
All the limitations of claim 9 have already been disclosed by Koudele in claim 2 above.

As to claim 11, Koudele discloses the method of claim 8.
Claim 11 recites substantially the same limitations as claim 4. 
All the limitations of claim 11 have already been disclosed by Koudele in claim 4 above.

As to claim 13, Koudele discloses the method of claim 8, further comprising:
Claim 13 recites substantially the same limitations as claim 6. 
All the limitations of claim 13 have already been disclosed by Koudele in claim 6 above.

As to claim 15, Koudele discloses non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device (see Koudele Para [0232]; Examiner takes notice that performing memory corrective methods on discloses non-transitory computer-readable storage medium is well-known in the art.) operatively coupled to a memory, performs operations comprising: 
determining a value of a data state metric of a memory page (see Koudele Para [0042]) associated with a block (see Koudele Fig 1 Ref 126); responsive to the data state metric satisfying a first threshold criterion (see Koudele Para [0141]), determining a value of a voltage distribution metric (see Koudele Para [0042]) associated with the page, wherein 
the voltage distribution metric value reflects one or more of a voltage distribution margin, a voltage distribution floor, or a voltage distribution center (see Koudele Para [0049]); and 
responsive to the voltage distribution metric value satisfying a second threshold criterion (see Koudele Para [0141]), performing a media management operation (see Koudele Fig 4C) with respect to a block associated with the page (see Koudele Fig 1 Ref 126), wherein 
the media management operation comprises writing data stored at the block to a new block (see Koudele Para [0044] and [0130]).

As to claim 16, Koudele discloses the medium of claim 15.
Claim 16 recites substantially the same limitations as claim 2. 
All the limitations of claim 16 have already been disclosed by Koudele in claim 2 above.

As to claim 18, Koudele discloses the medium of claim 15.
Claim 18 recites substantially the same limitations as claim 4. 
All the limitations of claim 18 have already been disclosed by Koudele in claim 4 above.

As to claim 20, Koudele discloses the medium of claim 15.
Claim 20 recites substantially the same limitations as claim 6. 
All the limitations of claim 20 have already been disclosed by Koudele in claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koudele, US 20180341553 A1, in view of Rom, US 20200185027 A1.

As to claim 5, Koudele discloses the system of claim 1, wherein 
the voltage distribution metric value is determined using an algorithm.

Koudele does not appear to explicitly disclose a neural network.

Rom discloses a neural network (see Rom Fig 15).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Koudele, may incorporate neural network driving corrective measures, as disclosed by Rom. The inventions are well known variants of corrective techniques for flash memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Rom’s attempt to efficiently process data (see Rom Para [0040]).

As to claim 12, Koudele discloses the method of claim 8.
Claim 12 recites substantially the same limitations as claim 5. 
All the limitations of claim 12 have already been disclosed by Koudele and Rom in claim 5 above.

As to claim 19, Koudele discloses the medium of claim 15.
Claim 19 recites substantially the same limitations as claim 5. 
All the limitations of claim 19 have already been disclosed by Koudele and Rom in claim 5 above.

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 

The amended language does not appear to overcome the rejection of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 10/07/2022